    Case: 1:21-cv-02600 Document #: 37 Filed: 06/17/21 Page 1 of 2 PageID #:1545




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 LG ELECTRONICS INC. AND
 LG ELECTRONICS ALABAMA, INC.,
                                                           Case No. 2021-cv-2600
                     Plaintiff,
                                                           Mary Margaret Rowland
             v.

 THE PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED IN SCHEDULE A,

                     Defendants.

 ORDER GRANTING DEFENDANTS’ EMERGENCY MOTION TO DISSOLVE THE
           EX PARTE TRO AND PRELIMINARY INJUNCTION

       On this date the Court heard Defendants Express Parts !!!, GLACIERFRESH, Kozero

Filter, Pureza Filters’ (together, “Moving Defendants”) Motion to Dissolve The Ex Parte

Temporary Restraining Order and Preliminary Injunction. After reviewing the motion and hearing

oral argument from counsel for Moving Defendants and Plaintiffs LG Electronics Inc. and LG

Electronics Alabama, Inc. (together, “Plaintiffs”), the Court hereby grants the motion and dissolves

the Temporary Restraining Order and Preliminary Injunction with respect to the Moving

Defendants only. This Court further orders that:

   1. Amazon.com shall immediately unfreeze and relist on Amazon.com the Moving

       Defendants’ Amazon storefront accounts previously frozen by order of this court upon

       receipt of this Order, such that these storefronts shall immediately be active on

       Amazon.com and be able to conduct sales of all products listed within these storefronts.

   2. Plaintiffs shall cooperate with Defendants supply Amazon with the Order stated in

       paragraphs 2 herein.
   Case: 1:21-cv-02600 Document #: 37 Filed: 06/17/21 Page 2 of 2 PageID #:1546




   3. The parties shall reappear before the Court on July 9, 2021, 11:00 AM Central Time to

       provide a status update.



IT IS SO ORDERED,


Dated: June 17, 2021


                                                 ______________________

                                                 Mary M. Rowland
                                                 United States District Judge




                                           -2-
